Exhibit 99.2 Consolidated Financial Statements (Expressed in thousands of United States dollars) WESTPORTINNOVATIONSINC. Three months ended June 30, 2011 and 2010 WESTPORT INNOVATIONS INC. Consolidated Balance Sheets (Expressed in thousands of United States dollars, except share amounts) (Unaudited) June 30, March 31, (Recast – Note 2(a)) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable (note 3) Loan receivable (note 13(a)) Inventories (note 4) Prepaid expenses Current portion of future income tax assets Long-term investment (note 5) Other assets (note 6) Equipment, furniture and leasehold improvements Intangible assets Future income tax assets Goodwill $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities (note 7) $ $ Current portion of deferred revenue Short-term debt - Current portion of long-term debt (note 9) Current portion of warranty liability (note 10) Warranty liability (note 10) Long-term debt (note 9) Deferred revenue Other long-term liabilities Shareholders’ equity: Share capital: Authorized: Unlimited common shares, no par value Unlimited preferred shares in series, no par value Issued: 47,252,466 (March 31, 2011 – 46,972,304) common shares Other equity instruments Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Joint venture partners’ share of net assets of joint ventures (note 13) Subsequent events (note 16) $ $ 1 WESTPORT INNOVATIONS INC. Consolidated Statements of Operations (unaudited) (Expressed in thousands of United States dollars, except share and per share amounts) Three months ended June 30, (Recast – Note 2(a)) Product revenue $ $ Parts revenue Cost of revenue and expenses: Cost of product and parts revenue Research and development (notes 11 and 12) General and administrative (note 11) Sales and marketing (note 11) Foreign exchange loss (gain) 54 ) Depreciation and amortization Bank charges, interest and other Loss before undernoted ) ) Income (loss) from investment accounted for by the equity method (note 5) ) Interest on long-term debt and amortization of discount ) ) Interest and other income Loss before income taxes ) ) Income tax expense: Current ) ) Future ) Net loss for the period $ ) $ ) Net income (loss) attributed to: Joint venture partners (note 13) $ $ The Company ) ) Loss per share attributable to the Company: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to consolidated financial statements. 2 WESTPORT INNOVATIONS INC. Consolidated Statements of Comprehensive Loss (unaudited) (Expressed in thousands of United States dollars) Three months ended June 30, (Recast – Note 2(a)) Net loss for the period $ ) $ ) Other comprehensive income (loss): Cumulative translation adjustment ) Comprehensive loss $ ) $ ) Comprehensive income (loss) attributable to: Joint venture partners $ $ The Company ) ) See accompanying notes to consolidated financial statements. 3 WESTPORT INNOVATIONS INC. Consolidated Statements of Shareholders’ Equity (Expressed in thousands of United States dollars, except share amounts) Year ended March 31, 2011 and for the three months ended June 30, 2011 Common shares Share capital Other equity instruments Additional paid in capital Accumulated deficit Accumulated other comprehensive income Joint venture partners share of net assets of joint ventures Total shareholders’ equity Balance, March 31, 2010 (Recast - Note 2(a)) $ ) $ $ $ Issue of common shares on exercise of stock options - ) - - - Issue of common shares on exercise of performance share units ) - Issue of common shares on exercise of warrants ) - Cancellation of common shares ) ) - ) Reclassification of fair value of expired warrants - - ) - Stock-based compensation - Issue of common shares on public offering - Share issuance costs - ) - ) Net loss for the period - ) - ) Dividends paid by joint ventures - ) ) Other comprehensive income - Balance, March 31, 2011 (Recast - Note 2(a)) ) Issue of common shares on exercise of stock options - ) - - - Issue of common shares on exercise of performance share units ) - Cancellation of common shares ) ) - - ) - - ) Stock-based compensation - Net loss for the period - ) - ) Other comprehensive income - Balance June 30, 2011 (unaudited) $ ) $ $ $ See accompanying notes to consolidated financial statements. 4 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (unaudited) (Expressed in thousands of United States dollars) Three months ended June 30, (Recast – Note 2(a)) Cash flows from operating activities: Loss for the period $ ) $ ) Items not involving cash: Depreciation and amortization Stock-based compensation expense Future income tax expense 26 Change in deferred lease inducements ) ) Loss (income) from investment accounted for by the equity method ) Accretion of long-term debt Other 65 ) Changes in non-cash operating working capital: Accounts receivable ) Inventories ) Prepaid expenses ) Accounts payable and accrued liabilities ) Deferred revenue Warranty liability 73 ) ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Sale of short-term investments, net Advances on loan receivable ) ) Cash flows from financing activities: Repayment of demand installment loan - ) Repayment of other long-term debt ) ) Repayment on short-term debt ) - Shares issued for cash Effect of foreign exchange on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ 5 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (unaudited) (Continued) (Expressed in thousands of United States dollars) Three months ended June 30, (Recast – Note 2(a)) Supplementary information: Interest paid $ $ Taxes paid Non-cash transactions: Purchase of equipment, furniture and leasehold improvements by assumption of capital lease obligation 34 - Shares issued on exercise of performance share units - Cancellation of common shares - See accompanying notes to consolidated financial statements. 6 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 1. Basis of presentation: The unaudited consolidated balance sheet as at June 30, 2011, the unaudited consolidated statements of operations, comprehensive loss and cash flows for the three months ended June30, 2011 and 2010 and the unaudited consolidated statement of shareholders’ equity for the three months ended June 30, 2011 have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”), Accounting Standards Codification (“ASU”) 270, Interim Reporting.Effective April 1, 2011, the Company elected to report its consolidated financial statements in accordance with U.S. GAAP, and these are the Company’s first interim consolidated financial statements prepared in accordance with U.S. GAAP.The change in generally accepted accounting principles is described in note 2(a).The Company issued its audited annual consolidated financial statements for the year ended March 31, 2011 in accordance with Canadian GAAP and also provided a reconciliation of the differences between Canadian GAAP and U.S. GAAP in note 24 to those audited annual consolidated financial statements. These unaudited interim consolidated financial statements do not include all note disclosures required by U.S. GAAP on an annual basis, and therefore, should be read in conjunction with the annual audited consolidated financial statements for the year ended March 31, 2011 filed with the appropriate securities regulatory authorities. In accordance with U.S. GAAP, these interim consolidated financial statements have been prepared on a going concern basis, which assumes the realization of assets and the settlement of liabilities in the normal course of operations. In the opinion of management, all adjustments, which include reclassifications and normal recurring adjustments necessary to present fairly the consolidated financial position, consolidated results of operations and consolidated cash flows at June 30, 2011 for all periods presented, have been made.The results of operations for the three month period ended June 30, 2011 are not necessarily indicative of the results for the Company’s full year. The Company’s reporting currency is the United States dollar.The functional currency of the Company’s operations is the Canadian dollar except for Cummins Westport Inc. (“CWI”), which uses the U.S. dollar as its functional currency, and OMVL S.p.A. (“OMVL”), which uses the Euro as its functional currency.The Company translates its consolidated Canadian dollar and Euro functional currency financial statements into the reporting currency using the current rate method. All assets and liabilities are translated using the period end exchange rates.Shareholders’ equity balances are translated using a weighted average of historical exchange rates.Revenues and expenses are translated using the monthly average rate for the period.The period end exchange rate of the Canadian dollar as at June 30, 2011 was $1.04 (March 31, 2011 - $1.03), and the average exchange rate for the three months ended June 30, 2011 was $1.03 (2010 - $0.97).The period end exchange rate of the Euro was 1.45 (March 31, 2011 - 1.42), and the average exchange rate for the three months ended June 30, 2011 was $1.44 (2010 - $1.31).Except as otherwise noted, all amounts in these financial statements are presented in U.S. dollars. 7 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 2. Accounting changes: (a) Changes in generally accepted accounting policies: The Company historically prepared its consolidated financial statements in accordance with Canadian GAAP and provided a supplemental reconciliation to U.S. GAAP.Effective April 1, 2011, the Company adopted U.S. GAAP as the accounting and reporting framework for its consolidated financial statements.These unaudited consolidated financial statements, including related notes, have been prepared in accordance with U.S. GAAP.All comparative financial information contained herein has been recast to reflect the Company’s results as if the Company had historically reported in accordance with U.S. GAAP.The adjustments resulted in a decrease in accumulated deficit of $146, a decrease in assets of $12, an increase in liabilities of $130 and a decrease in shareholders’ equity of $142 at April 1, 2011.The adjustments also resulted in a decrease in net loss of $36 for the three months ended June 30, 2010.These differences are summarized in note 24 of our annual consolidated financial statements for the year ended March 31, 2011. (b) Accounting policies adopted during the period: Fair value measurements and disclosures In January 2010, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2010-06, Fair Value Measurements and Disclosures, to require more robust disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in level 3 fair value measurements, and transfers between Level 1, 2, and 3.This update was effective for the Company on April 1, 2011.The adoption of this update has increased our disclosure requirements on the fair value of our financial instruments, which is included in note 15. Intangibles - Goodwill and Other In December 2010, the FASB issued ASU No. 2010-28, Intangibles - Goodwill and Other, which modifies step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For those reporting units, an entity is required to perform step 2 of the impairment test if it is more likely than not that a goodwill impairment exists.This update was effective for the Company on April1, 2011.Adoption of this update did not have any impact on the consolidated financial statements. Business Combinations In December 2010, the FASB issued ASU No. 2010-29, Business Combinations, on the disclosure of supplementary pro forma information for business combinations.A public entity (acquirer) that presents comparative financial statements should disclose revenue and earnings of the combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period.This update is effective prospectively for acquisitions on or after April 1, 2011 for the Company.Adoption of this standard did not have any impact on the consolidated financial statements but will affect the presentation and disclosure of future acquisitions. 8 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 2. Accounting changes (continued): (b) Accounting policies adopted during the period (continued): Multiple-Deliverable Revenue Arrangements In October 2009, the FASB issued ASU No. 2009-13, Multiple-Deliverable Revenue Arrangements.The new guidance provides a more flexible alternative to identify and allocate consideration among multiple elements in a bundled arrangement when vendor-specific objective evidence or third-party evidence of selling price is not available.The new guidance requires the use of the relative selling price method and eliminates the residual method to allocation arrangement consideration.Additional expanded qualitative and quantitative disclosures are also required.The guidance is effective for the Company prospectively for revenue arrangements entered into or materially modified on or after April 1, 2011.Adoption of this update did not have any impact on the consolidated financial statements. (c) New accounting pronouncements: Fair value measurements In May 2011, the FASB provided amendments to achieve common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”). The amendments provide clarification and/or additional requirements relating to the following: 1) application of the highest and best use and valuation premise concepts; 2) measurement of the fair value of instruments classified in an entity’s shareholders’ equity; 3) measurement of the fair value of financial instruments that are managed within a portfolio; 4) application of premiums and discounts in a fair value measurement; and 5) disclosures about fair value measurements. These amendments will be effective prospectively for interim and annual periods beginning after December 15, 2011. The Company does not expect the adoption of the amendments to have a material impact on the Company’s financial position, results of operations or cash flows. Comprehensive Income In June 2011, the FASB provided amendments requiring an entity to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements, eliminating the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. Additionally, the amendments require an entity to present reclassification adjustments on the face of the financial statements from other comprehensive income to net income. These amendments will be effective retrospectively for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company does not expect the adoption of the amendments to have any impact on the Company’s financial position, results of operations or cash flows. 3. Accounts receivable: June 30, 2011 March 31, 2011 Customer trade receivable $ $ Government funding receivable Due from joint venture partner and other receivables Allowance for doubtful accounts ) ) $ $ 9 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 4. Inventories: June 30, 2011 March 31, 2011 Purchased parts $ $ Assembled parts Work-in-process Finished goods Obsolescence provision ) ) $ $ 5. Long-term investment: On July 3, 2010, the Company invested $4,300 under an agreement with Weichai Power Co. Ltd. and Hong Kong Peterson (CNG) Equipment Ltd. to form Weichai Westport Inc. (“WWI”).The Company has a 35% equity interest in WWI. During the three months ended June 30, 2011, the Company recognized income of $445 (2010 - $nil), as income from investment accounted for by the equity method. Prior to July 2, 2010, the Company had a 49% interest in Westport Light Duty Inc. (formerly, Juniper Engines Inc.). The Company had determined that Westport Light Duty Inc. was a variable interest entity.However, the Company was not the primary beneficiary and had accounted for its interest in Westport Light Duty Inc. using the equity method.During the period from April 1, 2010 to July 2, 2010, the Company recognized a loss of $155 from this investment. On July 2, 2010, the Company acquired the remaining 51% interest in Westport Light Duty Inc.As a result, effective July2, 2010, the Company has consolidated 100% of the assets, liabilities, revenues and expenses of Westport Light Duty Inc. 6. Other assets: On October 15, 2010, the Company entered into a Note and Warrant Purchase Agreement (the “Agreement”) with a private energy company based in the United States to fund operating and capital expenditures related to infrastructure development activities. Under the Agreement, the Company loaned $1,800 and received 1,427,179 warrants to purchase common shares at $0.10 per share for a period of five years. The loan bears interest at 12.5% and is payable at the maturity date of October 15, 2012.As at June30, 2011, the Company had accrued $118 in interest income. 7. Accounts payable and accrued liabilities: June 30, 2011 March 31, 2011 Trade accounts payable $ $ Accrued payroll Accrued interest 69 Income taxes payable Other $ $ 10 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 8. Demand installment loan: The Company has a credit facility for maximum borrowings of CDN$20,000 governed by a margin requirement limiting such borrowings to a calculated amount based on cash and investments held with the creditor. Borrowings may be drawn in the form of direct borrowings, letters of credit, foreign exchange forward contracts and overdraft loans. Outstanding amounts on direct borrowings and overdraft loans drawn under this credit facility bear interest at the prime rate, and letters of credit bear interest at 1% per annum.As at June 30, 2011, no amounts were outstanding as a demand installment loan. As at June 30, 2011, the Company has an outstanding a letter of credit for $10,705 (CDN$11,400) as security for the long-term payable to Societa Italiana Tecnomeccanica La Precisa S.p.A. and Sit International B.V., collectively the “Sellers” of OMVL (note 9 (b)). 9. Long-term debt: June 30, 2011 March 31, 2011 (recast - note 2(a)) Subordinated debenture notes (a) $ $ Long-term payable (b) Capital lease obligation Current portion ) ) $ $ (a) On July 3, 2008, the Company completed the sale and issue of 15,000 debenture units of the Company for total gross proceeds of $14,090 (CDN$15,000).Each debenture unit consisted of one unsecured subordinated debenture note in the principal amount of $1 bearing interest at 9% per annum and 51 common share purchase warrants exercisable into common shares of the Company at any time for a period of two years from the date of issue at CDN$18.73.Interest was payable semi-annually and the debentures matured on July 3, 2011 (note 16).The debenture notes were being accreted to the principal amount using the effective interest rate of 23% over the term to maturity. On July 3, 2010, all unexercised warrants expired.As at June 30, 2011, the debenture notes were fully accreted to the principal amount. (b) On July 2, 2010, the Company acquired OMVL for $25,711.A portion of the purchase price amounting to $11,037 (€7,600) is payable on the third anniversary of the closing date to the Sellers.The difference between the carrying value of this liability and the principal amount is accreted to the principal amount using the effective interest rate of 3.72% over the term to maturity.The amount payable to the Sellers will be paid in full on maturity and is not subject to any interest payments.The amount outstanding is denominated in Euro, exposing the Company to foreign exchange changes.The amount is guaranteed to the Sellers by Banca Intesa S.p.A. with a cross guarantee from the Bank of Montreal. 11 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Warranty liability: A continuity of the warranty liability for the three months ended June 30, 2011 and 2010 is as follows: Balance, beginning of period $ $ Warranty claims ) ) Warranty accruals Change in warranty estimates ) ) Impact of foreign exchange ) 17 Balance, end of period $ $ Current portion Long-term portion $ $ Stock options and other stock-based plans: (a) Share options: A summary of the status of Westport Omnibus Plan and the former Amended and Restated Unit Plan for the three months ended June 30, 2011 and 2010 are presented as follows: Three months ended June 30, 2011 Three months ended June 30, 2010 Number of shares Weighted average exercise price (CDN $) Number of shares Weighted average exercise price (CDN $) Outstanding, beginning of period $ $ Granted - Exercised ) Cancelled/expired ) Outstanding, end of period $ $ Options exercisable, end of period $ $ During the three months ended June 30, 2011, the Company recognized $135 (2010 - $136) in stock-based compensation related to stock options. As at June 30, 2011, $481 of compensation cost related to stock option awards has yet to be recognized in the results from operations and will be recognized over a weighted average period of four years. The aggregate intrinsic value of outstanding and exercisable stock option awards was $6,661 and $5,567, respectively, at June 30, 2011. 12 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Stock options and other stock-based plans (continued): (b) Share units: The value assigned to issued restricted share units (“RSUs”) and performance share units (“PSUs”)(together, the “Units”) and the amounts accrued are recorded as other equity instruments. A continuity of the Units issued under the Westport Omnibus Plan and the former Amended and Restated Unit Plan as of June 30, 2011 and 2010 are as follows: Three months ended June 30, 2011 Three months ended June 30, 2010 Number of units Weighted average grant date fair value (CDN $) Number of units Weighted average grantdate fair value (CDN $) Outstanding, beginning of period $ $ Granted $ - $
